UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNICOLORS INC.,
Plaintiff and 19 MC 574 (PAE)
Judgment Creditor,
-v- ORDER
CALESSA SPORTSWEAR
INTERNATIONAL, LLC,
Defendant and
Judgment Debtor,
and
DILLARD’S, INC.,
Third Party
Custodian.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court is prepared to issue an order along the lines suggested by Unicoiors Inc.
(“Unicolors”), but, to assure proper form, the Court asks that counsel for Unicolors and Dillard’s,
Inc. (“Dillard’s”) collaborate in drafting mutually acceptable language. The draft is due
Monday, May 24, 2021.

Unicolors is directed to serve forthwith this order on Dillard’s and Calessa Sportswear

International, Inc. and to file proof of such service.

SO ORDERED.

Pulh Crh
mi Jf NN, Cpl,
i

PAUL A. ENGELMAYER
United States District Judge
Dated: May 19, 2021
New York, New York

 
